332 S.W.3d 213 (2010)
Michael RICHARDS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72154.
Missouri Court of Appeals, Western District.
December 21, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 29, 2011.
Michael Richards, Mountain Home, AR, Appellant Acting pro se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Michael Richards appeals the Labor and Industrial Relations Commission's decision that he is not eligible for unemployment benefits because he voluntarily left his job without good cause attributable to his work or his employer. We affirm. Rule 84.16(b).